PER CURIAM:
Ernest Brown appeals the district court’s order denying without prejudice the motion for reconsideration of the denial of the motion for a certificate of appeal-ability. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Brown, No. CR-97-15-MJG (D.Md. July 16, 2004). To the extent Brown seeks reconsideration in this court of the denial of the motion for a certificate of appealability, we deny reconsideration. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED